tcmemo_2014_190 united_states tax_court virgil v work jr petitioner v commissioner of internal revenue respondent docket no filed date harry charles for petitioner steven a haller and steven w labounty for respondent memorandum findings_of_fact and opinion paris judge petitioner brings this case before the court in dispute of a final_determination denying his request for relief from joint_and_several_liability under sec_6015 c and f unless otherwise indicated all section references are to the internal continued the only issue is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 c or f for understatements of tax for the and tax years findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in missouri at the time the petition was timely filed i background petitioner and katherine work were married in and are currently married and living together petitioner and mrs work have three minor children petitioner graduated from missouri university of science and technology with a bachelor’s degree in engineering management he later earned a master’s degree in business administration in operations and systems petitioner did not pursue studies in economics finance or accounting in his formal education continued revenue code of as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioner took one accounting course but did not pursue an accounting degree or certification during and petitioner was employed as a sales and consulting systems engineer for international business machine corp ibm but is now retired during the and tax years mrs work under the name k v enterprises sold real_estate managed a rental property and provided automated teller machines atms in addition mrs work was a salesperson for a company that marketed prepaid bank cards to teenagers petitioner and mrs work maintained individual checking accounts and a joint checking account petitioner used his individual_account to deposit his wages and to pay household expenses such as the mortgage utilities property insurance property taxes car payments and food petitioner did not write checks from the joint checking account however mrs work used the joint checking account and income_tax refunds were deposited into that account mrs work also maintained a business account for k v enterprises petitioner never used the business account but he had and continues to have signatory authority petitioner and mrs work timely filed joint income_tax returns for tax years and since they began filing electronically petitioner and mrs work developed a specific procedure for preparing their joint income_tax return each year petitioner initiated the return electronically he entered his wages from his form_w-2 wage and tax statement along with amounts they had received for interest and dividends gain_or_loss from securities and itemized_deductions such as mortgage interest on their personal_residence after petitioner completed what he considered to be his portion of the return mrs work would enter her information and then submit the completed return petitioner did not attempt to review the completed return before mrs work finalized and submitted each return once the return was filed mrs work would print a copy of the return and give it to petitioner again petitioner did not review the printed return before placing the copy of the return in a file for recordkeeping after the return was submitted mrs work would inform petitioner of whether there was an amount owed or a refund of tax any amount owed to the internal_revenue_service irs would be paid_by petitioner from his individual bank account however if the works received a refund it was deposited into the joint bank account ii nature of mrs work’s businesses and k v enterprises k v enterprises sells real_estate and markets atms k v enterprises was capitalized with proceeds from a loan made jointly to petitioner and mrs on schedules c profit or loss from business mrs work described k v enterprises’ principal business as provider of atms and real_estate sales the nature of the atm portion of the business is not clear from the record work petitioner did not work for or manage k v enterprises mrs work incorporated k v enterprises inc in the state of missouri in in and petitioner owned of k v enterprises’ stock and mrs work owned the remaining of the outstanding shares in addition petitioner is listed on the and annual reports as its vice president although he had no meaningful employment with k v enterprises and did not involve himself with mrs work’s business operations additionally in mrs work inherited her mother’s residence in st louis missouri mrs work leased this property during and which produced monthly rental income that renters paid to k v enterprises in date this property was transferred by quitclaim_deed to mrs work and petitioner and they jointly refinanced the mortgage mrs work hired an accounting firm to prepare the corporate_income_tax returns for k v enterprises for tax years and k v enterprises timely filed forms 1120s u s income_tax return for an s_corporation for tax_year k v enterprises’ form_1120s reported gross_receipts of dollar_figure and claimed deductions of dollar_figure yielding dollar_figure in losses for tax_year all of the annual reports were filed and signed by mrs work as president mrs work is also the registered agent for the corporation form_1120s reported gross_receipts of dollar_figure and claimed deductions of dollar_figure yielding dollar_figure in losses the accounting firm prepared the schedules k-1 shareholder’s share of income deductions credits etc reflecting each shareholder’s percentage of losses the information reflected on these schedules k-1 should have been reported on the works’ personal form sec_1040 u s individual_income_tax_return on part ii of their schedules e supplemental income and loss reflecting the flowthrough nature of an s_corporation when the works filed their form sec_1040 for tax years and mrs work did not include any of the shareholder information in regard to the loss deductions that k v enterprises claimed instead mrs work duplicated all of the income and deductions either on her schedules c or on the schedules e on part i in regard to rental real_estate in addition to the substantial deductions claimed on her corporate return she claimed on their individual returns several large additional deductions such as car and truck expenses and interest_expenses for the works claimed deductions for a dollar_figure business loss and a dollar_figure rental real_estate loss for the works claimed deductions for a dollar_figure business loss a dollar_figure rental real_estate loss and a dollar_figure net_operating_loss those totals are all reflected on the front page of their form_1040 additionally for the works failed to calculate their total_tax lines were left blank on their form_1040 they merely claimed a refund of their withholding less the amount they calculated as their child_tax_credit which yielded a dollar_figure refund for the works did not calculate either their total income or their total_tax lines were left blank on their form_1040 they merely claimed a refund of of their withholdings which yielded a refund of dollar_figure prior to tax years and refunds were around dollar_figure iii notice_of_deficiency and prior tax_court case on date respondent issued a joint notice_of_deficiency to petitioner and mrs work for tax years and respondent saw that k v enterprises’ purported income and deductions appeared to be duplicated and reported on the form sec_1040 schedules c and schedules e and the tax returns for the s_corporation and that petitioner and mrs work did not report any of the information on income or losses from the schedules k-1 on their schedule e for either of the tax years at issue respondent disregarded the forms 1120s because the amounts reported on the schedules k-1 attached to the forms 1120s were not reflected on the works’ form sec_1040 thus respondent made adjustments to the works’ personal returns for tax years and that were based solely on errors determined with respect to the attached schedules c and schedules e petitioner and mrs work timely filed a petition with the court under docket no in response to the notice_of_deficiency the case did not proceed to trial and the parties settled the case at docket no by stipulated decision entered by the court on date in the stipulated decision petitioner and mrs work conceded in full the deficiencies in income_tax determined in the notice_of_deficiency and respondent conceded the sec_6662 accuracy-related_penalties for tax years and the consequences of the deficiency case are fully described in the decision document at docket no but for the purposes of this case the court will note that the deficiencies were premised on the facts that petitioner and mrs work could not fully substantiate most of the schedule c expenses for and could not fully substantiate most of the schedule e expenses for and failed to report additional income of dollar_figure from state tax refunds received in failed to report mrs work’s unemployment_compensation of for tax years and respondent disallowed schedule c expenses totaling dollar_figure and dollar_figure respectively for tax years and respondent disallowed schedule e expenses totaling dollar_figure and dollar_figure respectively dollar_figure received in failed to report additional rental income of dollar_figure received in and erroneously deducted their mortgage interest of dollar_figure twice on schedule a itemized_deductions and on schedule e for consequently respondent determined deficiencies in income_tax of dollar_figure and dollar_figure for and respectively iv petitioner’s present case on date respondent received petitioner’s form_8857 request for innocent spouse relief seeking relief for tax years and also on date respondent received mrs work’s form questionnaire for non- requesting spouse in form mrs work stated that all errors were attributable to her and that she did not wish her husband to be held jointly liable ironically upon further review of the turbo tax attachments the dollar_figure of unemployment_compensation was reported but in the calculation it was netted against net_operating_loss nol carryforwards generated from the disallowed portion of business use of the home as other income and it reduced the nol from -dollar_figure to -dollar_figure and was reported on line instead of on line as unemployment_compensation why mrs work was receiving unemployment_compensation was unclear from the record because of these adjustments the alternative_minimum_tax and self- employment_tax were recalculated resulting in an increase to tax additionally an nol carryforward was disallowed for resulting in increased taxable_income of dollar_figure for the adjustments also resulted in a reduction of the child_tax_credit to dollar_figure for and complete disallowance of the child_tax_credit for mrs work did not intervene and did not testify in this case for her mistakes on date respondent issued a final_determination denying petitioner’s request for relief opinion petitioner claims that he is entitled to relief under sec_6015 from the tax_liabilities reflected on the final_determination for tax years and except as otherwise provided in sec_6015 the spouse requesting relief generally bears the burden_of_proof rule a 119_tc_306 aff’d 101_fedappx_34 6th cir the court has jurisdiction to review respondent’s denial of petitioner’s request for relief under sec_6015 see sec_6015 sec_6013 provides that taxpayers filing joint federal_income_tax returns are jointly and severally liable for the taxes due however sec_6015 may provide relief from joint_and_several_liability under certain conditions generally a requesting spouse may obtain relief when he or she did not have actual or constructive knowledge of the understatement_of_tax on a return sec_6015 or if no longer married to the nonrequesting spouse the requesting spouse may limit liability to his or her allocable portion of any deficiency sec_6015 or if ineligible for relief under subsection b or c the requesting spouse may obtain relief when in view of all the facts and circumstances it would be inequitable to hold the requesting spouse liable sec_6015 i relief under sec_6015 under sec_6015 a - e a requesting spouse seeking relief from joint_and_several_liability must satisfy each of the following requirements a a joint_return was filed for the taxable_year b there is an understatement_of_tax attributable to an erroneous item of the nonrequesting spouse c the requesting spouse establishes that in signing the return he or she did not know and had no reason to know of the understatement d it is inequitable to hold the requesting spouse liable for the deficiency attributable to the understatement and e the requesting spouse timely elects the benefits of sec_6015 a requesting spouse must satisfy all five requirements to qualify for relief see alt v commissioner t c pincite the foregoing requirements of sec_6015 are stated in the conjunctive accordingly a failure to meet any one of them prevents a requesting spouse from qualifying for sec_6015 relief see alt v commissioner t c pincite respondent does not dispute that petitioner filed joint income_tax returns with mrs work for and further respondent does not dispute that petitioner timely filed a request for relief however respondent argues that petitioner has not satisfied the requirements set forth in subparagraph b c or d of sec_6015 therefore petitioner bears the burden of showing that there is an understatement_of_tax attributable to an erroneous item of mrs work in signing the return he did not know and had no reason to know of the understatement and it is inequitable to hold him liable for the deficiency attributable to the understatement see alt v commissioner t c pincite a sec_6015 in accordance with sec_6015 petitioner must show that the erroneous items giving rise to the understatement_of_tax are attributable solely to mrs work generally an erroneous item is attributed to the individual whose activities gave rise to the item sec_1_6015-1 income_tax regs to determine who is responsible for the erroneous items the court may also look to the spouse who wrongfully reported or claimed the item with certain exceptions not applicable here see dillon v commissioner tcmemo_1998_5 estate of killian v commissioner tcmemo_1987_365 the facts in the record demonstrate that all of the deductions and income omissions for and are attributable solely to mrs work the only exception is in regard to the state tax_refund and the duplicated mortgage interest_deduction which are attributed to both petitioner and mrs work petitioner completed his portion of each of the returns and gave them to mrs work at this point mrs work input the remaining information including erroneous deductions and incorrectly reported her unemployment_compensation and additional rental income the incorrect information later gave rise to the deficiencies in addition mrs work conceded in form that she made the mistakes on the and tax returns on form mrs work stated that petitioner was not involved with--and did not operate--the business from which mrs work derived the erroneous tax expense deductions and unreported rental income even though he was a owner of k v enterprises joint_ownership by itself is not determinative of whether the erroneous item is attributable to one or both spouses rowe v commissioner tcmemo_2001_325 buchine v commissioner tcmemo_1992_36 aff’d 20_f3d_173 5th cir a key factor is whether and to what extent the requesting spouse voluntarily participated in the investment that gave rise to the erroneous item generally a requesting spouse who voluntarily agrees to enter into an investment and who actively participates in it is precluded from attributing the entire investment to the nonrequesting spouse see abelein v commissioner tcmemo_2004_274 capehart v commissioner tcmemo_2004_268 aff’d 204_fedappx_618 9th cir however if the requesting spouse is not an active_participant the requesting spouse may qualify for relief even though named as a shareholder or partner juell v commissioner tcmemo_2007_219 accordingly petitioner satisfies the sec_6015 requirement that the erroneous items claimed on the return but for the state tax_refund and the duplicated mortgage interest and the erroneous items claimed on the return are attributable to mrs work b sec_6015 under sec_6015 a requesting spouse must show that he or she did not know and had no reason to know that there was an understatement_of_tax at the time he or she signed the return factors to consider in analyzing whether the requesting spouse had reason to know of the understatement include the requesting spouse’s level of education the requesting spouse’s involvement in the family’s business and financial affairs the presence of expenditures that appear lavish or unusual when compared to the family’s past levels of income standard of living and spending patterns and the nonrequesting spouse’s evasiveness and deceit concerning the couple’s finances 887_f2d_959 9th cir 117_tc_279 the court_of_appeals for the eighth circuit to which this case is appealable absent a stipulation to the contrary has adopted the price analysis see 930_f2d_585 8th cir discussing whether taxpayer knew or had reason to know that the deduction would give rise to a substantial_understatement rev’g tcmemo_1990_101 moreover a taxpayer has reason to know of an understatement if he has a duty to inquire and fails to satisfy that duty price v commissioner f 2d pincite a requesting spouse has a duty to inquire when he know s enough facts to put him on notice that such an understatement exists id we may impute the requisite knowledge to the requesting spouse unless he satisfies his duty_of inquiry 132_tc_203 petitioner is a college graduate with a master’s degree in business administration although he did not pursue a degree in accounting economics or finance he is highly educated this factor weighs against granting relief for both the and tax years petitioner lived with mrs work during the and tax years petitioner was involved with and largely in control of most of the household expenses he made the mortgage utilities property_tax and car payments from his individual_account petitioner contends that he did not have a way to verify mrs work’s business finances on the contrary he had access to the couple’s joint checking account and k v enterprises’ business account despite the fact that he chose not to actively monitor the accounts he could have verified the nature of mrs work’s income and expenses reported on the joint_return by accessing the account statements further petitioner claims that he was unable to verify mrs work’s finances or verify her receipts because he did not have access to her password-protected computer even if petitioner did not have access to mrs work’s computer mrs work provided copies of supporting documents and receipts to him with the final printed tax returns this factor also weighs against granting relief it is unclear whether petitioner and mrs work had a substantial unexplained change in the family’s standard of living although the form_1120s reflected over dollar_figure in credit card debt for the years at issue neither respondent or petitioner offered evidence as to this factor and it is therefore a neutral factor for the and tax years although petitioner suggested at trial that mrs work’s actions were fraudulent no evidence was presented showing mrs work was deceptive or evasive toward him about either her personal and business finances or the final returns for and petitioner had access to k v enterprises’ business account and could have easily verified the nature of income and expenses listed on their joint returns mrs work gave petitioner a printed copy of each joint_return upon completion including supporting receipts petitioner had ample time and opportunity to review the joint returns but elected not to petitioner cannot avoid liability by actively electing to be uninformed about the contents of his federal tax returns especially when he had physical possession of the returns at issue petitioner testified that mrs work had a temper this statement is vague and not necessarily indicative of deception or evasiveness ultimately this factor weighs against granting relief a requesting spouse also has a reason to know of an understatement if he has a duty to inquire and fails to satisfy that duty the requesting spouse has a duty to inquire when he knows enough facts to put him on notice that such an understatement exists see price v commissioner f 2d pincite levin v commissioner tcmemo_1987_67 see also 930_f2d_585 such notice is provided if the requesting spouse knows sufficient facts such that a reasonably prudent taxpayer in his position would question the legitimacy of the deductions price v commissioner f 2d pincite see also 930_f2d_585 in such a scenario a duty to inquire arises which if not satisfied by the requesting spouse will result in constructive knowledge of the understatement price v commissioner f 2d pincite see also 930_f2d_585 petitioner had enough knowledge of the facts underlying the deductions for both and to cause a reasonably prudent taxpayer in his position to question their legitimacy although petitioner and mrs work had received tax refunds for prior years the refunds for and were significantly larger than those for prior years the large expense deductions resulted in reported overpayments of and of petitioner’s withholding credits for and respectively refunds for and were dollar_figure and dollar_figure respectively compared with prior years’ refunds of around dollar_figure a simple comparison indicates that the works claimed refunds for the years in issue that were more than double their previous refunds a fact which is certainly enough to put a reasonable taxpayer on notice to ask questions about the size of their refunds a taxpayer who files a joint_return with his spouse may not turn a blind eye to the joint_return and thereby avoid the duty to inquire price v commissioner f 2d pincite citing levin v commissioner t c memo petitioner cannot avoid liability by choosing not to acknowledge the refund although petitioner contends that he thought the large refunds for tax years and were normal because k v enterprises was a start_up venture these large refunds should have put him on notice that there could be a substantial overstatement of deductions especially since the refund was more than double the refund and the refund was more than triple the refund when respondent’s counsel showed petitioner copies of the schedules c from the and the joint returns he admitted that the deductions claimed were shockingly large and that a reasonable person would question such large expense deductions petitioner did not act as a reasonably prudent taxpayer would have and he is not relieved from his responsibility to properly inquire about the contents of a joint_return the court finds that petitioner had reason to know of the understatement_of_tax that resulted from the deductions claimed and the unreported rental income for the and tax years accordingly this factor weighs against granting relief the facts indicate that petitioner should have known or had reason to know of the understatements of tax from erroneous deductions and income omissions for the and tax years accordingly petitioner does not satisfy sec_6015 with respect to the erroneous income and expenses reported for the and tax years under sec_6015 a - e a requesting spouse seeking relief from joint_and_several_liability must satisfy all of the requirements as the requirements of sec_6015 are stated in the conjunctive a failure to meet any one of them prevents a requesting spouse from qualifying for sec_6015 relief petitioner has satisfied some but not all of the five requirements of sec_6015 he has failed to prove that he satisfies sec_6015 accordingly he does not qualify for relief under sec_6015 see alt v commissioner t c pincite ii relief under sec_6015 under sec_6015 a divorced or separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her a requesting spouse can make a valid election only if the requesting spouse is no longer married to is not part of the same household as or is legally_separated from his or her spouse the requesting spouse makes a timely election and the secretary does not demonstrate that the requesting spouse had actual knowledge at the time the requesting spouse signed the return of an item giving rise to a deficiency sec_6015 petitioner is not eligible to make the election because he and mrs work are still married and are currently living together in the same household accordingly petitioner does not meet the first requirement to make a valid sec_6015 election and cannot receive relief under sec_6015 c see sec_6015 iii relief under sec_6015 sec_6015 grants the commissioner discretion to relieve an individual from joint liability where relief is not available under sec_6015 or c if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency the commissioner recently prescribed revised guidelines in revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 that are considered in determining whether it is inequitable to hold a requesting spouse liable for all or part of the liability for any unpaid tax or deficiency although the court consults these guidelines when reviewing the commissioner’s denial of relief see 120_tc_137 we are not bound by them inasmuch as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances see pullins v commissioner revproc_2013_34 sec 2013_43_irb_397 provides that the guidelines are effective for requests for relief filed on or after date and requests for equitable relief pending on date whether before the irs the office of appeals or a federal court t c 132_tc_203 pincite hudgins v commissioner tcmemo_2012_260 at a threshold conditions for granting relief the revenue_procedure begins by establishing threshold requirements that must be satisfied before an equitable relief request pursuant to f may be considered see revproc_2013_34 sec_4 i r b pincite those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse id respondent concedes that petitioner meets threshold condition sec_1 through but asserts that petitioner has not met the final threshold condition respondent concedes that petitioner has satisfied the attribution threshold condition for the items attributed solely to mrs work and her portion of the joint items and is eligible to be considered for equitable relief under sec_6015 for those portions of the deficiencies however respondent asserts that petitioner has failed to satisfy the attribution threshold conditions for those items solely attributed to him and his portion of the joint items allocated to him the court disagrees with respondent’s position petitioner does meet the final threshold for attribution because as discussed above the erroneous items claimed on the return but for the state tax_refund and the duplicated mortgage interest and the erroneous items claimed on the tax_return are attributable to mrs work see supra pp therefore petitioner satisfies all of the seven threshold conditions except for the portion of the state tax_refund and the duplicated mortgage interest attributed to him b streamlined determination granting relief when the threshold conditions have been met as they are here revproc_2013_34 sec_4 i r b pincite sets forth elements that a requesting spouse must satisfy to qualify for a streamlined determination by the commissioner granting relief under sec_6015 those conditions are the requesting spouse is no longer married to is legally_separated from or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in an understatement or deficiency case such as this the requesting spouse had no knowledge or reason to know that there was an understatement or deficiency on the joint income_tax return id petitioner is still married to and currently living with mrs work and thus he does not qualify for a streamlined determination c factors used to determine whether relief will be granted where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under the revenue_procedure for a streamlined determination a requesting spouse may still be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see id the revenue_procedure lists the following nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an understatement or deficiency whether the requesting spouse knew or had reason to know of the item giving rise to the understatement or deficiency as of the date the joint_return was filed or reasonably believed by the requesting spouse to have been filed legal_obligation significant benefit compliance with tax laws and mental or physical health id in making our determination under sec_6015 the court considers these factors as well as any other_relevant_factors no single factor is determinative and all factors shall be considered and weighed appropriately haigh v commissioner tcmemo_2009_140 marital status if the requesting spouse is no longer married to the nonrequesting spouse this factor will weigh in favor of granting relief see revproc_2013_34 sec_4 for purposes of this section a requesting spouse will be treated as being no longer married to the non-requesting spouse if the requesting spouse is divorced from the nonrequesting spouse id sec_4 a i if the requesting spouse is still married to the nonrequesting spouse this factor is neutral id petitioner is still married to and is currently living with mrs work thus this factor is neutral economic hardship generally economic hardship exists when collection of the tax_liability will render the requesting spouse unable to meet basic living_expenses id sec_4 b i r b pincite if denying relief from joint_and_several_liability will not cause the requesting spouse to suffer economic hardship this factor may be neutral id a requesting spouse’s current income expenses and assets are considered to determine whether economic hardship will result sec_301_6343-1 proced admin regs petitioner is retired with a monthly income of dollar_figure including rental income and expenses of dollar_figure in addition as of date he is the joint owner of rental real_estate mrs work inherited in on the basis of the record petitioner has not proven that he will suffer economic hardship if the court denies him relief this factor is neutral knowledge or reason to know knowledge exists when the requesting spouse knew or had reason to know of the item giving rise to the understatement or deficiency as of the date the joint_return including a joint amended_return was filed or the date the requesting spouse reasonably believed the joint_return was filed id sec_4 c ii if the requesting spouse did not know and had no reason to know of the item giving rise to the understatement this factor will weigh in favor of relief id if the requesting spouse knew or had reason to know of the item giving rise to the understatement this factor will weigh against relief id as previously discussed petitioner knew or had reason to know of the understatements of joint income_tax for and see supra pp a requesting spouse is considered to be on notice that there may be an understatement_of_tax liability when there is a substantial reduction in tax_liability 118_tc_106 aff’d 353_f3d_1181 10th cir further a taxpayer has a duty to inquire with respect to large deductions and cannot escape responsibility by simply ignoring the contents of the return see eg 72_tc_356 57_tc_732 levin v commissioner tcmemo_1987_67 petitioner admitted that the refunds for the and tax years were significantly larger than the refunds for prior years again petitioner cannot be relieved of liability simply because he chose to ignore the refunds and the unreported income this factor weighs against granting relief legal_obligation for purposes of this factor a legal_obligation is an obligation arising from a divorce decree or other legally binding agreement revproc_2013_34 sec_4 d i r b pincite there is no agreement between petitioner and mrs work that obligates her to be solely liable for the joint income_tax understatements for and this factor is neutral significant benefit this factor considers whether the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability id sec_4 e normal support is measured by the circumstances of the particular party porter v commissioner t c pincite this factor will weigh in favor of granting relief if the nonrequesting spouse significantly benefited from the unpaid tax or understatement and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment revproc_2013_34 sec_4 e petitioner testified that the proceeds from the refund were deposited into the joint checking account an account he had access to but did not use despite the fact that petitioner had access to the refunds of dollar_figure in and dollar_figure in it is unclear from the evidence whether he benefited directly from the understatements petitioner also credibly testified that he does not know what mrs work did with the proceeds there is no evidence to suggest that petitioner benefited other than indirectly from the understatements but these large refunds were deposited into a joint checking account to which he had legal access the stipulated decision in the case at docket no reflected dollar_figure in additional tax_liability for tax_year the year for which the works received a dollar_figure refund of their withholdings additionally the decision reflected dollar_figure in additional tax_liability for tax_year the year for which the works received a dollar_figure refund of their withholdings therefore this factor weighs against granting relief compliance with income_tax laws this factor considers whether the requesting spouse has made a good-faith effort to comply with the federal_income_tax laws in years after the years for which relief is requested id sec_4 f if the requesting spouse remains married to the nonrequesting spouse whether legally_separated or living apart and continues to file joint returns with the nonrequesting spouse after requesting relief then this factor will be neutral if the joint returns are in compliance with the tax laws but will weigh against granting relief if the returns are not in compliance id sec_4 f ii the parties agree that petitioner has filed all required tax returns and is otherwise in compliance with federal_income_tax laws for the taxable years after thus this factor is neutral mental or physical health this factor considers whether the requesting spouse was in poor physical or mental health this factor will weigh in favor of granting relief if the requesting spouse was in poor mental or physical health at the time the returns to which the request for relief relates were filed at the time the requesting spouse reasonably believed the return or returns were filed or at the time the requesting spouse requested relief id sec_4 g i r b pincite the irs will consider the nature extent and duration of the condition including the ongoing economic impact of the illness id if the requesting spouse was in neither poor physical nor poor mental health this factor is neutral id petitioner testified that no emotional or physical spousal abuse occurred during their marriage additionally petitioner concedes that he was not in poor mental or physical health at the time the returns for tax years and were signed thus this factor is neutral d conclusion of sec_6015 relief weighing all the facts and circumstances we are not persuaded that it would be inequitable to deny petitioner relief under sec_6015 as the preceding discussion shows five of the factors are neutral and two weigh against granting petitioner relief accordingly petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for the and tax years iv conclusion petitioner is not entitled to relief from joint_and_several_liability for the and tax years under sec_6015 c or f petitioner is jointly and severally liable for deficiencies for tax years and the court has considered all of the arguments made by the parties and to the extent they are not addressed herein they are considered unnecessary moot irrelevant or without merit to reflect the foregoing an appropriate decision will be entered
